Citation Nr: 1746672	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-43 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as gastroenteritis).

4.  Entitlement to service connection for gastritis with excess gas (claimed as gastroenteritis).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs




ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was offered a hearing before a Veterans Law Judge, but declined the opportunity.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not originate in service, was not manifest within one year of service, and is not otherwise etiologically related to the Veteran's active service.

2.  The Veteran's tinnitus did not originate in service, was not manifest within one year of service, and is not otherwise etiologically related to the Veteran's active service.

3.  The Veteran's GERD did not originate in service, and is not otherwise etiologically related to the Veteran's active service.  

4.  The Veteran does not have a current gastrointestinal disorder other than GERD.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for gastroenteritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) VA treatment records, and private treatment records have been obtained.  In June 2014,VA was notified by the Social Security Administration that the Veteran's medical records previously in their possession had been destroyed.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  At most, he has argued that the examinations only resulted in "opinions" as contrasted to "facts" (i.e., his own opinions).  He has not actually identified any deficiencies in the examination reports. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Diseases of the nervous system including sensorineural hearing loss and tinnitus are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  By judicial decision, tinnitus, at a minimum where there is evidence of acoustic trauma, is also a chronic disease under 38 C.F.R. § 3.309(a), as an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus due to acoustic trauma in service.  He contends that he worked on a flight line without hearing protection.  

Given the Veteran's duties and locations in service, the Board finds that he was exposed to sufficient noise events to establish exposure to acoustic trauma.  Military noise exposure itself is not, however, a disability.  Rather, the noise exposure must result in a hearing loss disability.

Regarding hearing loss, the Veteran's service treatment records (STRs) are silent for any complaints of, diagnosis of, or treatment for hearing loss.  The Veteran did not report any hearing problems at his January 1963 entrance examination.  The Board notes that audiometer examination results were not recorded on the Veteran's entrance examination.  At the time of his November 1966 separation examination, the Veteran also denied ever having experienced hearing loss in service.  Furthermore, the Veteran underwent a November 1966 audiometer separation examination.  The pure tone thresholds at the test frequencies in decibels were as follows:









HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
05
-5
LEFT
0
0
15
10
5

At an August 2014 VA audiology consult, the Veteran reported hearing loss and the presence of constant ringing in his ears.  In addition, the medical professional noted that the Veteran reported using power tools for woodworking without hearing protection.  Furthermore, the Veteran reported that he had a history of loud noise from heavy equipment and trucks without the use of hearing protection.  The pure tone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
65
LEFT
5
20
50
60
65

The Veteran's speech discrimination score was 100 percent for the right ear and 92 percent for the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The medical professional determined that the Veteran was eligible for VA issued hearing aids, but did not provide an opinion regarding service connection for the Veteran's hearing loss.

In September 2014, the Veteran was afforded a VA examination for hearing loss and tinnitus.  An audiologist performed the exam.  The medical professional noted that the Veteran's military noise exposure included working near jet engines without protection for his ears.  The Veteran reported that his occupational noise exposure included road construction for four years, and building maintenance for thirty years.  His recreational noise exposure as reported includes power tools and hunting.  The pure tone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
65
LEFT
10
20
50
60
65

The average for the right ear was 43 and the average for the left ear was 49.  The speech discrimination score was 100 percent for the right ear and 92 percent for the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

Following the Veteran's examination, interview and review of the Veteran's claims file, the September 2014 examiner opined that that the Veteran's current hearing loss was not caused by or a result of an event in the Veteran's military service.  Included in the rationale for this opinion the examiner noted that the service treatment records did not show hearing loss and there was no record of complaint, treatment, or diagnosis of hearing loss during active service.  Furthermore, the examiner considered the Veteran's contentions that he had been exposed to jet engines in service.  In support of his findings, the examiner referenced The Institute of Medicine (2006),which determined that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  In addition, the examiner noted that the IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  Based on the objective evidence (audiograms), the examiner found that there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.


After consideration of the entire record and the relevant law, the Board finds that the Veteran's bilateral hearing loss is not related to his active service.  As a result, service connection is not established.

Here, there is a present disability, as the Veteran was diagnosed with bilateral hearing loss during his August 2014 and September 2014 VA examinations.  See 38 C.F.R. § 3.385.

The Veteran contends that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  However, competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, is needed to serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, there is no medically sound basis for attributing the Veteran's current hearing loss to his active service.

The Board notes that the Veteran's STRs are silent for any complaints of, diagnosis of, or treatment for hearing loss.  The Board recognizes the Veteran's assertions that he was exposed to jet engines during service, and that hearing protection was not available for him to wear.  However, the Veteran's hearing remained within normal range upon separation of military service.  Moreover, the Veteran denied any hearing loss during his November 1996 separation examination.  

There is no competent evidence of chronic symptoms of bilateral hearing loss during service or continuous symptoms of bilateral hearing loss since service.  The record does not establish a diagnosis of bilateral hearing loss VA purposes within one year of service separation.  The first competent medical evidence showing audiometric findings meeting the threshold requirements of 38 C.F.R. § 3.385 is the August 2014 VA examination, which is many years after service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b) is not warranted.

There is no medical or other competent evidence of a nexus between the Veteran's bilateral hearing loss disability and period of service.  As noted, VA afforded the Veteran two audiometric examinations in August 2014, and September 2014.  The September 2014 VA audiologist opined that the Veteran's bilateral hearing loss was not "at least as likely as not" caused by or a result of an event in military service, basing the opinion on a review of the Veteran's claim's file and examination.  Further, the audiologist cited to medical literature indicating that there was no scientific basis to conclude that hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure."  

The Board finds the VA medical opinion from September 2014, to be probative, as it includes the most thorough and factually supported opinion of record, it was consistent with other evidence of record and included review of the Veteran's claims file as well as his lay statements.  Specifically, the audiologist considered the audiometric testing in active service and the current audiometric findings.  The VA audiologist determined that there was no nexus between the Veteran's bilateral hearing loss and his military service.  The VA audiologist has training, knowledge, and expertise on which she relied on to form the opinion, and provided persuasive rationale supporting her opinion.

The Board acknowledges the Veteran's contentions that his current bilateral hearing loss is related to service.  He argues that the opinions of the medical professionals are no better than his opinions, because his opinions are "facts".  Regardless of how the Veteran attempts to elevate the probative value of his own opinions, the fact remains that his opinions are lay opinions.  The Board finds that determining the etiology of hearing loss requires more expertise than can be expected from a layperson.  In other words, a layperson such as the Veteran is not competent to address etiology in this case.  This is because the identification of hearing loss depends heavily on instrumentation to even determine its presence, nature and severity, and given the particular circumstances of this case involving a more than 30-year gap between service and the determination of hearing loss with a post-service occupational history significant for high levels of noise, the determination of etiology is clearly a matter that requires medical expertise.  As there is no indication that the Veteran has any medical training, education or experience, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical evidence of record, specifically, September 2014 VA examination report.

Taking into account all the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  Although the Veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Regarding tinnitus, the Veteran's service treatment records (STRs) are silent for any complaints, diagnosis, or treatment of tinnitus.  

The August 2014 VA consult noted that the Veteran reported bilateral ringing in his ears.  The examiner did not provide an opinion regarding service connection for the Veteran's tinnitus.

The September 2014 VA examination report noted that the Veteran reported that his tinnitus symptoms begin twenty five to thirty years ago and after separation.  The examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the Veteran's diagnosis of his clinical bilateral hearing loss.  She further opines that it is less likely than not caused by or a result of military noise exposure.  The examiner noted that there was no record of complaint or treatment for a tinnitus condition in the service record.  The examiner reported that the Veteran's tinnitus etiology during active duty service cannot be determined with reasonable certainty based on the available evidence in the record or scientific knowledge.  In addition, the examiner opined that the Veteran's tinnitus is likely related to the post military events that caused the Veteran's current hearing loss, as tinnitus is known to be a symptom of hearing loss.  The examiner noted that the Veteran occupational noise exposure included road construction for four years, building maintenance for thirty years and recreational noise exposure including power tools and hunting.

After consideration of the entire record and relevant law, the Board finds that the 
The Veteran's tinnitus is not warranted.

The Board acknowledges that the Veteran has asserted that he suffers from tinnitus. In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  

However, the evidence of record does not indicate that the Veteran's tinnitus began during active service.  Additionally, although tinnitus is a chronic disease subject to the one year presumption, the evidence does not show a manifestation of this disability within a year of the Veteran's active service.  Moreover, the Veteran himself denied ever having experienced ear trouble at the time of his separation examination, and his hearing test results was normal at the time of his separation from service, thereby providing contemporaneous evidence against a finding that he had a hearing loss disability at that time, or continuously since service.  The Board finds the Veteran's account of tinnitus to be directly contradicted by contemporaneous medical evidence, and consequently to lack credibility.  Furthermore, at the September 2014 VA examination, the Veteran reported that his tinnitus began twenty five to thirty years ago after service.  However, the STR and post-service records do not include complaint, treatment of tinnitus.  The September 2014 VA examiner competently opined that the Veteran's tinnitus was not related to his active service, to include any in-service noise exposure, and provided a persuasive rationale for that finding.  Although the examiner opined that the Veteran's tinnitus was likely due to hearing loss, in a September 2014 rating decision, the RO denied service connection for hearing loss.  Thus, service connection on a direct or secondary basis is not warranted.

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of direct service connection for tinnitus and a finding of continuous symptoms since active duty.  The Board finds that a tinnitus was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board concludes that the weight of the evidence is against granting service connection for tinnitus, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

GERD

The Veteran contends that he first had a gastroenteritis problem during service in 1964 and he experienced stomach ache and gas.  

VA treatment records do not show complaint, treatment or diagnosis for GERD. The Board notes that the Veteran was twice treated and diagnosed in-service for gastroenteritis.  In the November 1966 separation exam, the Veteran denied any issues with his stomach, intestines, gallbladder, indigestion and the physical examination was normal.  Furthermore, the STRs did not show a chronic digestive condition.

In an April 2009 private treatment note.  The medical professional noted that the Veteran had substernal chest pain and was felt to have probable GERD.  The Veteran's March 2011 private primary care treatment record shows a diagnosis of GERD, controlled.  

In August 2014, the Veteran was afforded a VA gastrointestinal examination.  The Veteran reported a history of acid reflux symptoms with stomach and esophageal burning.  The Veteran stated that his GERD symptoms began in the 1980's or 1990's.  The Veteran's reported that his condition has gotten better since taking medication and that he hardly has symptoms anymore.  

The VA examiner opined that that the Veteran's current GI conditions (namely gastritis and excess gas) relate to the Veteran's current diagnosis for gastritis GERD.  The examiner concluded that the diagnosed disorder was not found in the STRS, effectively concluding that the current disorder was not related to service.  

The Board finds the 2014 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiner cited to the facts that support the opinion.  See Hernandez-Toyens; supra.  See also Prejean; supra; and Nieves-Rodriguez; supra.  As such, the Board finds the VA medical opinion has great probative weight.

The Veteran himself has related his GERD to in-service gastroenteritis conditions.  However, the Veteran, as a lay person, is not competent to provide an opinion as to the etiology and onset of GERD.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  See Layno; supra; Kahana; supra.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiner.  There is no competent medical evidence to establish that an in-service occurrence caused or aggravated the GERD.  

The Board finds that the weight of the lay and medical evidence that is of record is against the claim for service connection for GERD on a direct basis.  Service treatment records show no complaints, treatment, or diagnosis of GERD.  The separation examination indicates that physical examination of the abdomen was normal.  The first evidence of a diagnosis of GERD is in 2009, many years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, as noted, in the 2014 VA opinion, the VA examiner opined that Veteran's current diagnosis for GERD and gastritis was not related to disease or injury or other event in active service.  The Board finds the 2014 opinion of great probative value because the examiner examined the Veteran and reviewed the claims file. Moreover, the Veteran has not provided any evidence contradicting the 2014 VA opinion.

The Board finds the weight of the competent and credible evidence is against granting service for GERD.  Thus, the claim is denied.

Gastroenteritis 

The Veteran is seeking for service connection for excess gas (claimed as gastroenteritis).  He contends in his September 2014 notice of disagreement that this condition began in service and the evidence of record includes diagnosis, complaint and treatment for the condition in support of his claim

Service treatment records (STR) show that in March 1965, the Veteran complained of and received treatment for diarrhea and cramps, no vomiting, abdominal pain or malaise noted.  The Veteran was discharge due to his improved status.  In addition, in November 1964 the records show that the Veteran complained of nausea, chills and fever.  He denied diarrhea and vomiting.  The Veteran was diagnosed with acute gastroenteritis, but there is no other record of gastroenteritis during the Veteran's service.  The Veteran's November 1966 separation examination indicates a normal finding for stomach conditions and the Veteran denied any issues with his stomach, intestines, gallbladder, indigestion and the physical examination was normal.  In addition, there is no post-service medical evidence of gastroenteritis.

In August 2014 the Veteran underwent a VA examination for stomach conditions (not to include GERD).  The Veteran reported that he first had a gastroenteritis problem during service in 1964 and he experienced stomach and gas.  He reports still having gas once every two to three weeks, especially if he eats something greasy.  The Veteran contends that the condition never completely resolved.  The examiner determined that it was less likely than not that the Veteran's claimed gastroenteritis was related to service, essentially concluding that the claimed disorder did not exist, and was instead part and parcel of the GERD disorder.  The examiner noted that the Veteran had gastritis with excess gas, but not gastroenteritis.  The examiner found that the Veteran only experienced a few episodes of GI disturbance evocative of viral or intercurrent conditions during service, and that there was no chronic GI condition in service or within a year after discharge from service.  The examiner noted the absence of any reference on the discharge exam to chronic GI problems.  This finding was made after taking the Veteran's history, including the in-service treatment, and a physical examination.  The absence of a gastrointestinal condition such as gastroenteritis is persuasive as it has support in the record.  Subsequent post-service medical records also do not reflect sufficient evidence of a current disability and there is no indication another examination should be conducted.  As noted above, the examiner related the Veteran's current GI conditions to gastritis GERD and excess gas symptoms, and noted that those conditions were not present in service.
 
Here, the weight of the evidence is against the claim, and primarily the current disability element.  See Brammer, 3 Vet. App. at 225.  The Board has considered the Veteran's opinion that he does have a disorder, and that the disorder is related to service.  As with the GERD issue, the Board finds that the determination of a current disorder and the etiology thereof is a matter requiring medical expertise.  His opinions are not competent.

Consequently, and as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and service connection for gastroenteritis is therefore not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to tinnitus is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for gastroenteritis is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


